Opinion issued June 23, 2006  
 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00492-CR
____________

IN RE MICHAEL MARTONE, Applicant



Original Proceeding on Petition for Writ of Habeas Corpus



MEMORANDUM  OPINION
	Applicant, Michael Martone, filed a pro se application for writ of habeas
corpus in this Court.  He complains that the trial court judge has failed to schedule a
"speedy trial" and an evidentiary hearing to suppress evidence in cause number
984297. (1) 
	The courts of appeals have no original habeas corpus jurisdiction in criminal
matters.  Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.--San Antonio 1999, no
pet.); Ex parte Denby, 627 S.W.2d 435, 435 (Tex. App.--Houston [1st Dist.] 1981,
orig. proceeding); Tex. Gov't Code Ann. § 22.221(d) (Vernon 2005).  Therefore,
we are without jurisdiction to grant habeas corpus relief.
	We note that applicant is represented by appointed counsel in the trial court. 
Applicant is not entitled to hybrid representation. Gray v. Shipley, 877 S.W.2d 806 
(Tex. App.--Houston [1st Dist.] 1994, orig. proceeding); Rudd v. State, 616 S.W.2d
623, 625 
	Even if we were to treat the application as a petition for writ of mandamus, we
would still have to deny relief because we do not have a record showing that
applicant made any request of the trial court to perform a nondiscretionary act that the
trial court refused.  See Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.--Houston
[1st Dist.] 1992, orig. proceeding). 
	Accordingly, we dismiss for want of jurisdiction.  
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Taft and Nuchia.

1.    According to records of the Harris County Justice information system, Applicant
is represented by counsel in the trial court and his case is scheduled for a jury trial on
June 2, 2006.